        8:18-cv-01742-TMC        Date Filed 11/16/18      Entry Number 20       Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


UNITED STATES OF AMERICA,                             )
                                                      )
         Plaintiff,                                   )
                                                      )
       v.                                             )       Case No. 18-cv-1742-TMC
DEVINDER DHANOA,                                      )
a/k/a SUKHVINDER SINGH,                               )
a/k/a VORA JAYENDRA AMRITLA L,                        )
a/k/a DALIP KUMAR,                                    )
                                                      )
         Defendant.                                   )
                                                      )


                           PLAINTIFF’S RESPONSE TO
                        DEFENDANT’S MOTION TO DISMISS
         The United States of America (“Plaintiff” or “the government”) hereby opposes Defendant

Devinder Dhanoa’s a/k/a/ Sukhvinder Singh’s a/k/a Vora Jayendra Amritlal’s a/k/a Dalip Kumar’s

(“Defendant”) motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No.

19. Contrary to Defendant’s assertions, this Court has subject matter jurisdiction to hear this

action. Accordingly, the Court should deny Defendant’s motion to dismiss.

                               FACTUAL AND LEGAL BACKGROUND

         The United States filed this civil denaturalization action on June 25, 2018, under 8 U.S.C.

§ 1451(a), seeking to revoke and set aside the 2009 grant of U.S. citizenship to Defendant, and to

cancel his Certificate of Naturalization, No. 31384903. See Compl., ECF No. 1. In its complaint,1

the government alleged that Defendant used multiple identities in attempting to obtain immigration


1
    The background is taken exclusively from the complaint. ECF No. 1.
                                                  1
      8:18-cv-01742-TMC          Date Filed 11/16/18      Entry Number 20         Page 2 of 8




benefits, including naturalization as a U.S. citizen. See id. ¶¶ 6-65. Specifically, Defendant arrived

in the United States in 1991 and presented a passport indicating his name was Vora Jayendra

Amritlal. Id. ¶¶ 6-8. Immigration officials suspected the passport photograph had been altered,

took Defendant’s fingerprints, and detained him for an exclusion proceeding. Id. ¶¶ 12-13. After

his attorney posted bond, Defendant failed to appear for his hearing and an immigration judge

ordered him removed in absentia in 1991. Id. ¶¶ 15-7. There is no evidence that Defendant

departed the United States under this identity. Id. ¶ 18. In 1993, Defendant sought asylum under

the name Sukvinder Singh. Id. ¶ 19. This application was ultimately referred to an immigration

judge, and in 1999, Defendant was ordered removed in absentia after he failed to appear for that

hearing. Id. ¶¶ 27-30. In 2002, he encountered U.S. Customs and Border Protection (“CBP”), and

was removed pursuant to his outstanding removal order. Id. ¶¶ 31-32. However, in 1996, while

his Singh proceeding was underway, Defendant sought and received asylum under his current

identity, Devinder Dhanoa. Id. ¶¶ 33-44. Defendant subsequently adjusted his status to permanent

resident and, in 2009, naturalized as a U.S. citizen. Id. ¶¶ 45-65. Defendant never disclosed that

he had been ordered excluded and removed from the United States; that he lied about his use of

multiple identities and immigration history under oath; or that he was never substantively eligible

for the lawful permanent residency on which his naturalization was premised. Id. ¶ 63.

       As the government’s complaint alleges, these foregoing facts subject Defendant to civil

denaturalization for at least four reasons. First, the government claims that Defendant illegally

procured his naturalization because he was not lawfully admitted for permanent residence as

required by 8 U.S.C. §§ 1427(a)(1) and 1429. See Compl. ¶¶ 78-87 (Count I). Second, the

government claims Defendant illegally procured his naturalization because he provided false

testimony during the statutory period when he testified at his naturalization interview that he had



                                                  2
      8:18-cv-01742-TMC         Date Filed 11/16/18      Entry Number 20       Page 3 of 8




never used any other names; that he had never given false or misleading information to any U.S.

government official while applying for any immigration benefit, or to prevent deportation,

exclusion, or removal; that he had never lied to any U.S. government official to gain entry or

admission into the United States; that he had never been removed, excluded, or deported from the

United States; and that he had never been ordered to be removed, excluded, or deported from the

United States. His false testimony precluded him from establishing the requisite good moral

character under 8 U.S.C. § 1101(f)(6). Id. ¶¶ 88-97 (Count II). Third, the government claims

Defendant was also unable to establish the requisite good moral character because his fraudulent

conduct amounted to “unlawful acts” that adversely reflected upon his moral character under

8 C.F.R. § 316.10(b)(3)(iii) and 8 U.S.C. § 1101(f). Id. ¶¶ 98-105 (Count III). Fourth, the

government claims Defendant obtained his naturalization by willfully misrepresenting and

concealing his criminal history during the naturalization process. Id. ¶¶ 106-112 (Count IV).

       On November 5, 2018, Defendant filed a motion to dismiss stating that this Court lacks

jurisdiction under Federal Rule of Civil Procedure 12 (b)(6). 2 See Motion to Dismiss (“Mot.”),

ECF No. 19. Defendant argues the government’s complaint “should be dismissed because the

statute of limitations has run.” See Mot. at 1. However, because there is no statute of limitations

for a civil denaturalization action, this Court should deny Defendant’s motion to dismiss.




                                      STANDARD OF REVIEW




2
  Plaintiff notes that Federal Rule of Civil Procedure 12(b)(6) contemplates dismissal based on
failure to state a claim upon which relief can be granted, whereas Rule 12(b)(1) provides for
dismissal where the court lacks subject matter jurisdiction. Either way, Defendant’s motion fails
as there is no statute of limitations for civil denaturalization actions.
                                                3
      8:18-cv-01742-TMC          Date Filed 11/16/18      Entry Number 20         Page 4 of 8




       The standard for a motion to dismiss under Federal Rule of Civil Procedure 12 is well-

established. Rule 12(b)(1) motions to dismiss for lack of subject matter jurisdiction should be

asserted when “a complaint simply fails to allege facts upon which subject matter jurisdiction can

be based.” Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). When considering such

challenges the court must take “all the facts alleged in the complaint as true.” Id. However, in the

case of a factual attack, “[a] trial court may consider evidence by affidavit, depositions or live

testimony without converting the proceeding to one for summary judgment.” Id. (internal citations

omitted).

       Similarly, in determining whether a complaint states a claim upon which relief can be

granted, the Court must assume that “all the allegations in the complaint are true (even if doubtful

in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). From the factual allegations in

the complaint, the Court then “take the facts in the light most favorable to the plaintiff,” but “need

not accept the legal conclusions drawn from the facts” and “need not accept as true unwarranted

inferences, unreasonable conclusions, or arguments.” Giarratano v. Johnson, 521 F.3d 298, 302

(4th Cir. 2008) (internal citations omitted). The complaint need only “state a claim to relief that

is plausible on its face,” alleging no more than the “factual content” necessary that “allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The issue is not whether a plaintiff will ultimately

prevail but whether the claimant is entitled to offer evidence to support the claims.” Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974), abrogated on other grounds by Harlow v. Fitzgerald, 457 U.S.

800 (1982). At the pleading stage, plaintiffs must merely “nudge[] their claims across the line

from conceivable to plausible.” Twombly, 550 U.S. at 570. A complaint will survive a Rule

12(b)(6) motion to dismiss that contains sufficient factual matter “to state a claim to relief that is



                                                  4
      8:18-cv-01742-TMC          Date Filed 11/16/18      Entry Number 20         Page 5 of 8




plausible on its face.” Iqbal, 556 U.S. at 678. Plausible allegations within a complaint are those

that “suggest that the plaintiff has a right to relief, raising that possibility above a ‘speculative

level.’” Twombly, 550 U.S. at 569 n.14. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                               ARGUMENT

       Defendant’s motion to dismiss alleges one ground of dismissal, which purportedly arises

under Rule 12(b)(6). Specifically, he argues that the complaint should be dismissed because the

statutes of limitations has run for this civil denaturalization case. However, because the Supreme

Court has found, unequivocally, that there is no statute of limitations for a civil denaturalization

action, this Court should deny Defendant’s motion to dismiss.

I.     No Statute of Limitations Exists for Civil Denaturalization Actions

       Neither the plain language of 8 U.S.C. § 1451(a), nor any other provision of the

Immigration and Nationality Act or United States Code, places a time limit on an action to revoke

naturalization. Indeed, it is well-settled law that there is no statute of limitations for civil

denaturalization actions. See Costello v. U.S., 365 U.S. 265, 283 (“Congress has not enacted a

time bar applicable to proceedings to revoke citizenship procured by fraud.”). The Supreme Court

and various circuit courts have held that the United States may institute denaturalization

proceedings against a defendant at any time, regardless of how much time has passed since the

defendant naturalized. See, e.g., Kungys v. U.S., 485 U.S. 759, 765 (1988) (34 years); U.S. v.

Szehinskyj, 277 F.3d 331 (3d Cir. 2002) (41 years); Costello, 275 F.2d 355, 356–57 (2d Cir. 1960),

aff’d, 365 U.S. 265 (27 years); U.S. v. Arango, No. 09-cv-178, 2014 WL 7179578, at *7 (D. Ariz.




                                                  5
      8:18-cv-01742-TMC           Date Filed 11/16/18       Entry Number 20        Page 6 of 8




Dec. 17, 2014), aff’d, 686 F. App’x 489 (9th Cir. 2017) (19 years); U.S. v. Schmidt, 1990 WL

6667, at *1 (N.D. Ill. Jan. 3, 1990), aff’d, 923 F.2d 1253 (7th Cir. 1991) (two decades).

        Defendant incorrectly argues that 28 U.S.C. § 2462 bars the United States from bringing a

complaint for revocation of naturalization under 8 U.S.C. § 1451(a). In fact, § 2462 does not apply

to civil complaints to revoke naturalization. See United States v. Hauck, 155 F.2d 141, 143 (2d

Cir. 1946) (finding that “[r]eliance on 28 U.S.C.A. § 791 [1947] [the predecessor statute to 28

U.S.C. § 2462] as the applicable statute of limitations [to a denaturalization action] is a hopeless

clutching at straws; that statute is completely irrelevant.”); U.S. v. Ali, 7 F.2d 728, 730 (E.D. Mich.

1925)); U.S. v. Hongyan Li, 619 F. App’x. 298, 303 (5th Cir. 2015) (“Because the denaturalization

action is not punitive, the limitations period in § 2462 is inapplicable to [defendant’s] case”); U.S.

v. Rebelo, 394 F. App’x 850, 853 (3d Cir. 2010) (holding “the catch-all statute of limitations of 28

U.S.C. § 2462—like its predecessor—does not apply to denaturalization proceedings brought

pursuant to 8 U.S.C. 1451(a)”).

        Accordingly, Defendant’s reliance on Kokesh v. SEC, 137 S. Ct. 1635 (2017) is misplaced.

In Kokesh, the Securities and Exchange Commission had asked the district court for a

disgorgement judgment of $34.9 million due to plaintiff’s violation of the Investment Company

Act of 1940. See Kokesh, 137 S. Ct. at 1641. When discussing whether disgorgement was a

punitive (and therefore a penalty), rather than a remedial, sanction, the Supreme Court reasoned

that disgorgement was not remedial because disgorgement did not seek to restore the status quo.

Id. at 1644 (“it is not clear that disgorgement . . . simply returns the defendant to the place he would

have occupied had he not broken the law. SEC disgorgement sometimes exceeds the profits gained

as a result of the violation.”). The Supreme Court found that disgorgement was a penalty under

28 U.S.C. § 2462 because disgorgement is imposed for punitive purposes when one has violated



                                                   6
      8:18-cv-01742-TMC          Date Filed 11/16/18      Entry Number 20        Page 7 of 8




the law, and is not compensatory. Id. at 1645 (“Because disgorgement orders ‘go beyond

compensation, are intended to punish, and label defendants wrongdoers’ as a consequence of

violating public laws, Gabelli, 568 U.S., at 451-452, 133 S. Ct. 1216, 185 L. Ed. 2d 297, they

represent a penalty and thus fall within the 5-year statute of limitations of § 2462.”). By contrast,

civil denaturalization is a remedial action to correct an erroneous grant of citizenship “to which

the individual was never entitled.” Hongyan Li, 619 F. App’x. at 302; see also Trop v. Dulles, 356

U.S. 86, 98 (1958) (“Denaturalization is not imposed to penalize the alien for having falsified his

application for citizenship”) (emphasis added); see also U.S. v. Phattey, 2018 WL 4365490, at *4

(D. Alaska 2018) (rejecting the argument that Kokesh establishes that § 2462 should apply to civil

denaturalization and finding instead that, “[t]he purpose of revoking citizenship is quite obviously

to take back something that was not deserved in the first place.”). 3

                                         CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss should be denied.




Dated: November 16, 2018                              Respectfully submitted,


                                                      SHERRI A. LYDON
                                                      United States Attorney

                                                      /s/ Matthew J. Modica
                                                      MATTHEW J. MODICA

3
   Defendant’s arguments that the government’s public statements “confirm that it views
denaturalization proceedings to be punitive and designed to correct a wrong against the public,”
Mot. at 7, are likewise unpersuasive. Defendant’s interpretive reading of the government’s
statements ignores that the government views denaturalization as a means to “protect . . . our
nation’s immigration system”, Mot., Ex. D (quoting Justice Dept. Press Release, Jan. 9, 2018), as
well as to “vigorously defend the integrity of citizenship,” id., Ex. A (quoting U.S. Att’y’s Bull.).
These statements that clearly support the argument that denaturalization is remedial and designed
to correct erroneous grants of citizenship. See Phattey, at *9 (“[t]he purpose [of civil
denaturalization] is not to punish, but rather to restore the status quo.”).
                                                  7
8:18-cv-01742-TMC   Date Filed 11/16/18   Entry Number 20      Page 8 of 8




                                      Assistant U.S. Attorney
                                      151 Meeting Street, Suite 200
                                      Charleston, SC 29401-2238
                                      (843) 266-1676 (voice)
                                      (843) 727-4443 (facsimile)
                                      Email: matthew.j.modica@usdoj.gov

                                      JOSEPH H. HUNT
                                      Assistant Attorney General
                                      Civil Division

                                      WILLIAM C. PEACHEY
                                      Director, District Court Section
                                      Office of Immigration Litigation

                                      KATHLEEN A. CONNOLLY
                                      Senior Counsel for National Security,
                                      National Security and Affirmative Litigation
                                      Unit
                                      Office of Immigration Litigation

                                      DANIELLE K.S. LINDERMUTH
                                      Trial Attorney, District Court Section
                                      Office of Immigration Litigation
                                      Civil Division
                                      U.S. Department of Justice
                                      P.O. Box 868, Ben Franklin Station
                                      Washington, DC 20044
                                      (202) 305-9698; (202) 305-7000 (fax)
                                      Email: danielle.lindermuth@usdoj.gov

                                      Counsel for the United States of America




                                  8
